Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 9, 2021 has been entered. Claims 1-2 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi (US 2014/0283966) in view of Caretta et al. (US 6,540,858).
Regarding claims 1-2, Horiguchi discloses that, as illustrated in Figs. 1-2, a pneumatic tire (Fig. 1, item 1), comprising a tread portion (Fig. 1, item 2 (2s)), the tread portion comprising at least three main circumferential grooves (Figs. 1-2, items 15 and 16) extending in a circumferential direction of the tire and at least four land portions (Figs. 1-2, items 30 and 50) separated by the main circumferential grooves and including shoulder land portions (Figs. 1-2, item 50) located on axially outermost sides of the tire (as shown),
at least one of the shoulder land portions comprising horizontal shoulder grooves (Fig. 2, item 60 (including 61 and 62)) extending in a axial direction of the tire (as shown),
each horizontal shoulder groove having, in a tread contact area (as shown), a tire axial length, a tread width having a length of TW (as shown in Fig. 2), and a tire circumferential distance between the adjacent horizontal shoulder grooves. 
The tire axial length of the horizontal shoulder groove and the tire circumferential distance between the adjacent horizontal shoulder grooves are determining the pattern of the tread of the tire. Thus, the horizontal shoulder grooves will determine wet performance of the tire while maintaining rigidity of the shoulder portion 50 ([0067]). Therefore, one of ordinary skill in the art would have recognized the ratio of the tire axial length of the horizontal shoulder groove to the tread width of the tire and the ratio of the tire circumferential distance between the adjacent horizontal shoulder grooves to the tread width of the tire to be result effective variables. 
However, Horiguchi does not disclose the tire axial length (of the horizontal shoulder groove) of 10 to 30 % of the tread width of the tire and the tire circumferential distance between the adjacent horizontal shoulder grooves of 20 to 60 % of the tread width of the tire.
 As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the tire axial length (of the horizontal shoulder groove) of 10 to 30 % of the tread width of the tire and the tire circumferential distance between the adjacent horizontal shoulder grooves of 20 to 60 % of the tread width of the tire) as a result of routine optimization of the result effective variables of the tread deformation in an effort to improve wet performance and steering stability of the tire for reducing deformation of the tire.
However, Horiguchi does not disclose that the shoulder land portions comprising a rubber composition containing, per 100 parts by mass of a rubber component therein, at least 40 parts by mass of carbon black and at least 30 parts by mass of silica and at least 50 parts by mass of carbon black.
In the same field of endeavor, pneumatic tire, Caretta discloses that, as illustrated in Figs. 1-5, a) a first portion (A) comprising: 100 parts by weight of an elastomeric material (such as rubber), 40-120 parts by weight of a filler comprising from 50 to 100% by weight of carbon black (20-120 parts) and 0 to 50% of silica (0-60 parts), … and b) a second portion (B) comprising: 100 parts by weight of an elastomeric material (such as rubber), 40-120 parts by weight of a filler comprising from 30 to 100% by weight of silica (12-120 parts) and from 0 to 70% of carbon black (0-84 parts) …(col. 4, lines 32-42). It is noticed that, for example, as illustrated in Fig. 3, there are multiple arrangements of patterns related to portion A and portion B (col. 7, 11-22). In other words, in different embodiments portion A and portion B are located in the shoulder land portion, respectively. 
Thus, Caretta discloses that, the shoulder land portions comprises a rubber composition containing, per 100 parts by mass of a rubber component therein, at least 40 parts by mass of carbon black and at least 30 parts by mass of silica (for example, the first portion A) and at least 50 parts by mass of carbon black (for example, the first portion A) (related to claim 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horiguchi to incorporate the teachings of Caretta to provide that the shoulder land portions comprising a rubber composition containing, per 100 parts by mass of a rubber component therein, at least 40 parts by mass of carbon black and at least 30 parts by mass of silica and at least 50 parts by mass of carbon black. Doing so would be possible to improve the performance of the tire as the severity of run increases, as recognized by Caretta (see TABLE in col. 8).
Response to Arguments
Applicant's arguments filed 7/9/2021 have been fully considered. 
In response to applicant’s arguments for claims 1 and 2 that the combination of Horiguchi, Murase and Minagawa fails to disclose how much carbon black and silica is contained in the rubber material of the shoulder land portion of the tire, it is persuasive and the rejections are withdrawn. However, for further consideration, the new ground rejection based on the reference of Caretta et al. (US 6,540,858) is rendered in this office action.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742